Citation Nr: 0906622	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-31 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial increased rating for degenerative 
arthritis and degenerative disc disease of the lumbar spine, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from June 1998 to 
December 2001 and from July 2002 to April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  In that decision, the RO granted 
service connection for chronic lumbosacral strain with 
degenerative arthritis with an evaluation of 10 percent 
(effective April 24, 2003).  The Veteran perfected his appeal 
in September 2004.  

In November 2005, the Veteran was afforded a hearing before 
the undersigned Veterans Law Judge.  The Board remanded this 
matter in August 2006.  

In a December 2007 rating decision, the RO increased the 
Veteran's current evaluation to 40 percent disabling 
(effective October 7, 2005).  Additionally, a temporary total 
evaluation for convalescence was assigned from September 13, 
2006 to February 1, 2007.  The 40 percent evaluation was 
continued post-convalescence.  The temporary evaluation 
period has not been appealed and will not be considered here.  
The RO also granted separate evaluations for left lower 
extremity radiculopathy at 20 percent (effective October 7, 
2005) and a noncompensable residual surgical scar (effective 
September 13, 2006).  These matters have not been appealed 
and are not before the Board at this time.


FINDINGS OF FACT

1.  Prior to October 7, 2005, the degenerative arthritis and 
degenerative disc disease of the lumbar spine was manifested 
by no more than mild lumbosacral strain and no more than 
slight limitation of motion of the thoracolumbar spine.  It 
was not productive of any incapacitating episodes, ankylosis, 
or neurological manifestations.

2.  From October 7, 2005, the degenerative arthritis and 
degenerative disc disease of the lumbar spine has been 
manifested by forward flexion of the thoracolumbar spine of 
30 degrees or less.  Incapacitating episodes and ankylosis 
have not been shown.  


CONCLUSIONS OF LAW

1.  For the period prior to October 7, 2005, the criteria for 
an evaluation in excess of 10 percent for arthritis and 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, DCs 5292, 5295 (2003); 38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2008).  

2.  For the period from October 7, 2005, the criteria for an 
evaluation in excess of 40 percent for arthritis and 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, DCs 5292, 5295 (2003); 38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The veteran's increased rating claim arises from his 
disagreement with the initial evaluations following the grant 
of service connection. Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.  

II.  Legal Criteria 

	A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

	B.  The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id. 

DC 5003 states that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003 (2008).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The regulations for rating disabilities of the spine were 
revised during the period on appeal, effective September 26, 
2003.  See, 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where the 
law or regulations governing a claim are changed while the 
claim is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 03-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  

The Board must evaluate disabilities under multiple 
diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).

Two diagnostic codes were applicable before the last change 
in the ratings schedule for musculoskeletal disabilities; DCs 
5292 and 5295.  Prior to September 26, 2003, a 10 percent 
rating was warranted for slight limitation of motion of the 
lumbar spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2003).  

Also prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
40 percent rating was warranted for lumbosacral strain that 
was severe, with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space; a 40 percent evaluation was 
also warranted when only some of these symptoms were present 
if there was also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2003).  

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent).  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for an evaluation of 
60 percent for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243 (2008).  For purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Note (1) (2008).  This regulation was 
slightly revised in September 2003.  Effective September 26, 
2003, the regulations for rating disabilities of the spine 
were revised, and the diagnostic codes were reclassified.  
These reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.  

It has not been contended or shown in this case that the 
Veteran has demonstrable deformity of a vertebral body (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes (all which existed prior to September 26, 
2003) pertaining to these disabilities are not applicable in 
the instant case.  

III.  Analysis

	A.  From April 24, 2003 to October 7, 2005

The Veteran was granted service connection and an initial 
rating of 10 percent for his degenerative arthritis and 
degenerative disc disease of the lumbar spine.  In October 7, 
2005, his evaluation was increased to 40 percent.  The Board 
will consider whether an increase is applicable from April 
24, 2003 to October 7, 2005 under both the old and new 
regulations.  

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was warranted for moderate limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292.  At a July 
2003 VA examination, the Veteran's forward flexion was to 
85 degrees, with pain to 95 degrees.  Lateral flexion 
(bilaterally) was to 40 degrees.  Rotation was 30 degrees 
bilaterally, with pain to 35 degrees.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2 (2008).  Based 
upon the ranges of motion recorded at the July 2003 VA 
examination, the Board finds that the Veteran's range of 
motion did not warrant a higher rating than the 10 percent 
evaluation assigned as he demonstrated slight limitation of 
motion.  See 38 C.F.R. § 4.71a, DC 5292 (2002).

Under the old schedular criteria of DC 5295, a higher rating 
of a 20 percent rating was warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  In this case, the July 2003 VA 
examination does not show the Veteran had muscle spasms upon 
on extreme forward bending.  It also did not show loss of 
lateral spine motion, unilateral, in standing position; the 
Veteran's lateral flexion was normal at 40 degrees.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's lumbar spine 
disability fails to satisfy the requirements for a rating in 
excess of 10 percent prior to October 7, 2005.  According to 
the new regulations, his ranges of motion did not meet the 
requirements for a higher rating of 20 percent: forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees.  Nor 
did the Veteran demonstrate muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis as the July 2003 VA examination report noted a 
normal posture and normal gait.  See 38 C.F.R. § 4.71a, DC 
5237 (2008).  

Regarding DC 5242, degenerative arthritis of the spine, this 
diagnostic code directs to DC 5003, which states that with X-
ray evidence of involvement of 2 or more major joints or 
minor joint groups 10 percent is warranted, not to be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, DC 5003, Note 1 (2008).  A February 2002 
VA X-ray showed an impression of mild scoliosis and minimal 
arthritic changes of both sacroiliac joints.  A July 2003 VA 
X-ray showed degenerative changes of spurs at facet joints 
L4-5 and L5-S1.  While X-ray evidence of arthritis was 
provided prior to October 7, 2005, the Veteran still cannot 
be awarded an increase because he was already being rated on 
a DC 5295, which is based on limitation of motion.  VA 
outpatient treatment records dated from December 2003 to 
October 2005 reflect treatment for low back pain, primarily 
with medication.  When seen in October 2005, he exhibited 
severe back pain, significant limitation of motion, and 
neurological deficit, but this was not exhibited prior to 
October 7, 2005.   

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the evidence for consideration includes the 
July 2003 VA examination.  At that examination, the Veteran 
reported that while he was still on active duty he had to 
rest for two or three days due to his back pain, but no 
"incapacitating episodes" were reported since that time.  
There is no evidence of a doctor prescribing bed rest (the 
definition of "incapacitating episode" under 38 C.F.R. 
§ 4.71a, DC 5243, Note 1) for the Veteran.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  There is no evidence that the lumbar spine 
was limited in motion to such a degree to warrant an 
increased rating prior to October 7, 2005.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

	B.  From October 7, 2005

The old diagnostic codes, 5295 and 5293, do not provide for 
an evaluation higher than 40 percent, the Veteran's current 
evaluation.  These diagnostic codes are not necessary to 
consider after October 7, 2005 because the Veteran cannot 
obtain an increased rating under them.  

Considering DC 5237, lumbosacral or cervical strain, the 
Veteran visited a local emergency room three times in 2006 
due to lumbar pain.  An August 2006 magnetic resonance 
imaging report (MRI) showed an impression of a slight 
interval increase in size of the left central zone disc 
protrusion at the L5/S1 with mild mass effect on the thecal 
sac and left S1 nerve root.  In September 2006, the Veteran 
underwent a microdiskectomy and decompression of the left L5-
S1.  The Veteran was given a VA examination in January 2007, 
but he could not tolerate range of motion testing or 
repetitive testing of the lumbosacral spine at the time due 
to pain.  The examiner noted that his operation had only 
occurred four months prior.  

At a December 2007 VA spine examination, range of motion was 
measured.  Forward flexion was 10 degrees; extension was 
0 degrees due to pain; bilateral lateral flexion was 
5 degrees; and bilateral rotation was 10 degrees.  All ranges 
were measured until the Veteran reported pain.  There was no 
additional loss in range of motion with repetition due to 
pain, weakness, or incoordination.  The examiner commented 
"his limitation is markedly impaired anyway."  The examiner 
stated that the spine was very painful on motion with 
weakness, tenderness, and paraspinous muscle spasms.  The 
Veteran walked with a cane and reported frequent flare-ups 
with walking.  For daily activity impact, the Veteran cannot 
do yard work, like raking leaves, but can do laundry.  The 
Veteran stated he cannot do all his housekeeping and had to 
hire assistance.  

The December 2007 VA examination shows that the Veteran was 
properly rated under DC 5237.  The Veteran cannot receive an 
increased evaluation unless he has unfavorable ankylosis of 
the entire thoracolumbar spine (50 percent) or unfavorable 
ankylosis of the entire spine (100 percent).  The December 
2007 examination did not report such findings.  There is no 
basis for a rating in excess of 40 percent based on 
limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the spine.  See Johnston v. Brown, 10 
Vet.App. 80 (1997).  

As for DC 5242, degenerative arthritis, this code cannot be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, DC 5003, Note 1.  The Veteran cannot 
receive an increase under DC 5242.  

In considering DC 5243, intervertebral disc syndrome (IVDS), 
incapacitating episodes are required.  As mentioned above, an 
incapacitating episode under 38 C.F.R. § 4.71a, DC 5243, Note 
1, is defined as a period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  At the December 2007, the examiner 
stated the Veteran described having incapacitating spells, 
but did not see a doctor for these episodes.  The evidence at 
no point shows that the Veteran was prescribed bed rest.  At 
the November 2005 Board hearing, the Veteran stated he had 
not ever been prescribed bed rest by a physician.  
(Transcript, p 10.)  The criteria under DC 5242 is not met 
for an increased evaluation.  

In accordance with Hart, 21 Vet. App. 505, 509-510, staged 
ratings have been considered by the Board.  However, since 
October 7, 2005, the veteran's symptoms have shown to have 
remained constant and as such staged ratings are not 
warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

        C.  Extraschedular Consideration

Finally, the veteran has not needed frequent hospitalization 
for his disability and no objective evidence suggests it 
markedly interferes with employment.  As mentioned above, the 
Veteran had one surgery related to his disability in 
September 2006.  The Veteran stated that his condition 
interfered with his work as a laborer at the July 2003 VA 
examination.  He reported an inability to perform two past 
jobs at his November 2005 Board hearing.  (Transcript, p 2-
4.)  He stated he could not work at the January 2007 VA 
examination because he was only qualified to do labor work 
and he could not perform because of his back.  By his 
December 2007 VA examination, the Veteran stated he was going 
to college to learn a new vocation.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  There is no showing of frequent 
hospitalization due to service-connected disability or 
objective evidence of marked interference with employment,  A 
referral for consideration of an extraschedular rating is not 
warranted. 38 C.F.R. § 3.321 (b)(1).  




ORDER

Entitlement to an initial increased rating for degenerative 
arthritis and degenerative disc disease of the lumbar spine 
is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


